Citation Nr: 0720876	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from March 1965 to January 
1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs V(A) 
Regional Office (RO) in Houston, Texas, in August 2000.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge at the VARO in July 2002, but failed to 
appear. 

The case was remanded by the Board in July 2003.


FINDINGS OF FACT

1.  The veteran's active military service included firemen, 
marine mechanic and assault boat engineer duties on the USS 
WINSTON at a time when that ship and the small craft on which 
he served for several months, were engaged in combat 
operations in the DaNang/Hue areas.

2.  The veteran has provided credible data with regard to 
numerous stressors while in service during combat.  

3.  The veteran has a current medical diagnosis of PTSD, and 
VA and private medical providers have related the diagnosis 
to claimed in-service stressors.

4.  The competent and probative medical evidence 
preponderates in favor of a finding that the veteran 
currently has PTSD which is due to military service.





CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision with regard to his PTSD 
claim, there is no need for analysis of the RO's compliance 
with the VCAA, its implementing regulations, or subsequent 
judicial caselaw.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

According to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD. Specifically, the Court took notice of the change in 
criteria from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy." 38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (Oct. 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006).  No further development or corroborative 
evidence is required, if the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service."  Id.

Corroboration of every detail, including the veteran's 
personal participation is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background

In this case, service documentation reflects that the veteran 
attended Marine Mechanic school and was certified as such, as 
well as being trained for (certified from January 10-28, 
1966) and operating as an assault boat engineer.  He was 
assigned to the USS WINSTON  (AKA-94).  

His DD- 214 shows that he served 3 years and 25 days foreign 
service and earned the National Defense Service Medal, 
Vietnam Service Medal (VSM) with 1 Bronze Star and the 
Republic of Vietnam Campaign Medal.  His DD214 also shows 
that completed the Navy training course for fireman.  

The veteran has reported that during his time on the WINSTON, 
his stressors included seeing a boatload of Vietnamese people 
almost killed (including by his own boatcrew) while 
performing harbor patrol duties; seeing a service member blow 
his own foot off; seeing a cooler of dead bodies at the 
DaNang Supply Depot.  

In other written statements, he has said he worked as a 
gunner and mechanic on the Mike boats in Vietnam; that in the 
Fall of 1966 he saw the cooler full of bodies at the DaNang 
Supply Depot; in 1967, he saw boatload of Vietnamese nearly 
killed while on Harbor patrol and that he now dreams that he 
killed them; that he saw a ground-pounder shoot his own foot 
and made a terrible mess, and thought he had shot him; a week 
later was hospitalized with the same guy on the USS CORAL SEA 
with a shoulder injury from wrestling match.  He said that 
weeks later on a chopper ride, they picked up bodies out of a 
fire fight to be sent to the USS REPOSE where halls were 
filled with burn victims, worse than the CORAL SEA.  

The Dictionary of American Fighting Ships records the combat 
action seen by the USS WINSTON during the time that the 
veteran was assigned aboard.  Having previously being 
involved in World War II and Korea combat, the ship was 
reactivated and sent to Vietnam after the Tonkin Gulf 
incident.  There are a number of entries relating to 
personnel and cargo moving operations stating in early 1966 
near Chu Lai, CamRanh Bay, DaNang and Hue and up the Hue 
River, ferrying ammunition and supplies up the river, both 
banks of which were in enemy hands.  The WINSTON was involved 
in evacuating a South Vietnamese unit from Qui Nhon to Tuy 
Hoa after which she completed a difficult unloading episode 
under the possibility of hostile fire from fishing craft and 
near proximity of the enemy.  After an outfitting, she 
returned to move troops and participate in combat operations 
including helping backload Marines of the Special Landing 
Force which went ashore by helicopters and surface assault 
craft.  The WINSTON then participated in an amphibious 
landing near Quang Tri City and in other action between which 
she unloaded and transported cargo and troops.

With regard to the veteran's claim, the Defense Personnel 
Records Image Retrieval System (CURR) has certified that the 
WINSTON's deck logs document that the ship was anchored in 
the DaNang harbor and on several occasions, the WINSTON 
launched small boats to conduct search operations for sunken 
vessels in the Hue River area of Vietnam.  The WINSTON 
subsequently operated off the coast of Mui Chon May Tay, 
Vietnam before proceeding back to the DaNang Harbor.  It was 
noted that the sort of incidents identified by the veteran 
were not of the nature as to be specifically detailed or 
recorded in deck logs, so they could not be confirmed or 
denied by available records. 

His DD214 confirms he served as an assault boat engineer.  
The veteran's service medical records show that after that, 
in June 1967, he was seen with complaints that "problems had 
been building up for a long time and he could not take it 
anymore"; that he "kept running but he could not get 
away".  A medical officer was not then aboard the WINSTON.  
He was interviewed with regard to his disciplinary problems.  
It was noted that he had had no history of difficulties prior 
to enlistment.  Psychiatric follow-up was not felt to be 
required.

The veteran has said that he was sent for wrestling-related 
shoulder injury treatment on the USS MERCY, which is not of 
record; however, records confirm that he was referred to the 
USS OKINAWA (LPH 3) in December 1968 for treatment of a 
rotator cuff avulsion (wrestling) injury of the left 
shoulder.  

His 201 file shows that he was qualified pending pressure 
testing (submarines) and that he initially entered the 
Nuclear/Polaris Field in March 1965 and had been scheduled to 
attend training in nuclear field program.  The Nuclear Field 
designation was removed in October 1965 and he was cleared 
for his continuous sea tour in December 1965.

The 201 file also reflects that he was designated/qualified 
on the WINSTON as a Fireman Apprentice, Machinist Mate 
Fireman, Second Class Swimmer and Assault Boat Engineer (and 
designated for "about three weeks" duty as such).  In the 
time period after his stint with the assault boat (January 
1966), there are several minor disciplinary actions of 
record.  In March 1966 he was derelict in the performance of 
his duties in that he negligently failed to take readings on 
the Main Engine Bearings.  In June 1966, he failed to obey an 
order to stencil his own name on his mess hat.  Other 
nonjudicial punishment incidents in August 1966 involved his 
having his liberty card taken by the shore patrol and then 
saying it had been stolen; being disrespectful toward a 
senior petty officer; and breaking curfew in an off limits 
establishment.  In November 1966 he used someone else's ID to 
enter a club.  One disciplinary action noted that he was 
assigned as a mess cook on the WINSTON (June 1967), and when 
untimely for reporting to duty on-deck, had had an 
verbal/finger pointing incident involving a Boatswains mate.  
In November 1965, he disobeyed an order to clean up the movie 
area  In March 1968 he negligently failed to open a paint 
locker, disobeyed an order to work in the locker and was 
disrespectful to an officer, saying the officer was "kicking 
him when he was down". 

A statement is of record from a man who has known the veteran 
for years, a fellow Vietnam veteran, who reported that they 
had talked of their experiences; and that the veteran was 
very much changed after he returned from Vietnam and had been 
greatly impacted by his experiences there.

On physician, DKT, M.D., in a statement in May 2000, noted 
that he had known the veteran for many years and had been on 
a ball team with him prior to service, during which time he 
had no signs of psychiatric problems.  After service, he had 
developed symptoms which he observed as bi-polar, probably 
manic depressive, with periods of paranoia, and a past 
episode each of being suicidal and homicidal.  He had not 
acted on his extreme desires.  There had been improvement 
with Zoloft; at one time, he had been given Lithium and had 
seen a psychiatrist in the past. 

EBG, M.D., in a statement in April 2001, reported that the 
veteran had been under his care for classic symptoms of PTSD.  
Dr. G attributed these to his service experiences in Vietnam.  
It was noted that he had been symptomatic for many years, 
with recent increase in his symptoms.  His prognosis was 
guarded.

VA clinical records show that he has been seen for mental 
health problems with varying diagnoses including manic 
depression, adjustment disorder with depression, panic 
disorder, and PTSD.  

On VA examination in July 2002, the veteran reported that he 
had been involved in combat support but not direct combat 
while in Vietnam during which time he had been exposed to a 
number of events which impacted him.  He said he had also 
later hurt his shoulder in a wrestling episode and when sent 
to the hospital ship, he there encountered other service 
personnel injured in Vietnam combat who were "juice".  It 
was noted that he had had a diagnosis of bipolar disorder in 
the past.  He described the situations that triggered his 
current symptoms to include fireworks, etc. and described his 
responses to his environment.  The current diagnosis was 
PTSD.

On numerous occasions since 2002, the VA evaluations have 
diagnosed PTSD due to service experiences.

A statement is also for record from WJM, M.D., currently in 
private practice but with military physician experience, who 
had performed psychiatric evaluations of the veteran in 
December 2002 and June 2004.  She had also reviewed all of 
his records from service and since.  She diagnosed "PTSD 
which originated due to trauma experienced during his service 
in the Vietnam War."

IV.  Analysis

In this case, the veteran was assigned to a ship that was in 
a combat zone, and as documented by military sources, the 
ship, the USS WINSTON was engaged in combat operations at 
DaNang and in the Hue River basin, with actual ongoing gun 
support, recovery of crew, treatment of casualties, etc.  The 
veteran was affirmatively certified as having been assigned 
to duty on the ship at the time that it was actively engaged 
in such combat.  In addition, as a small assault boat 
operator, it certainly could have been his duty to 
participate in some of those activities, and actual direct 
proof of such involvement or participation would not be 
required given his verified presence aboard the USS WINSTON.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding 
that a veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In essence, the Board concludes that his MOS and associated 
history is entirely consistent with his claims and the actual 
circumstances of his service as contemplated under 38 C.F. R. 
§ 3.304 and Pentecost.  Parenthetically, the Board notes that 
it is clear from the actual records that something was 
bothering him from immediately after the time of his assault 
boat episode and got worse while on the WINSTON.

As the veteran is shown to have been present aboard the USS 
WINSTON at a time that the ship was actively engaged in 
combat operations, and because his duties may have led to his 
direct involved in those operations, the Board finds that, 
for the purposes of this decision the veteran engaged in 
combat with the enemy within the regulatory parameters of 
definitions relating to such activities.  Consequently, his 
lay statements alone are enough to establish the occurrence 
of the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The record need not contain other 
credible evidence to corroborate the stressor(s).  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Gaines v. West, 11 Vet. App. 353, 357- 58 (1998).  

Furthermore, as discussed in detail above, the veteran has 
been diagnosed on several occasions as having PTSD as a 
result of his reported stressors.  Thus, all elements of 38 
C.F.R. § 3.304(f) have been met.  Service connection for PTSD 
is accordingly granted.


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


